Citation Nr: 0931529	
Decision Date: 08/21/09    Archive Date: 09/02/09

DOCKET NO.  06-06 073	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1979 to March 
1982.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 2004 decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi, which declined to reopen the Veteran's 
previously denied claim of entitlement to service connection 
for a back disorder (claimed as a back injury).  In February 
2007, the Veteran was afforded a Travel Board Hearing at the 
RO before the undersigned, who was designated by the Chairman 
of the Board to conduct that hearing, pursuant to 38 U.S.C.A. 
§ 7102(b).  

In August 2007, the Board remanded the appeal for additional 
development without reopening the underlying service 
connection claim.

In a subsequent decision dated in March 2009, the Board 
reopened that claim and remanded it for further development.


FINDINGS OF FACT

The preponderance of the evidence shows that the Veteran's 
back disorder was not present in service or until many years 
thereafter, and that it is not related to service or to any 
incident of service origin.


CONCLUSION OF LAW

A back disorder was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.303, 3.307, 3.309 (2008). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1131, 38 C.F.R. § 3.303.  The law also provides that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

To establish direct service connection, there must be (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Veteran, in written and audiotaped statements and 
testimony before the Board and RO, contends that his current 
back disorder had its onset during his period of active duty.  
Specifically, he asserts that, while serving as part of an 
Air Force communications convoy in Germany "in 1980 or 
1981," he injured his back by lifting a heavy container of 
communications equipment, and immediately thereafter sought 
treatment at a "medic sick hall" and was placed on bed rest 
for three days and light duty for approximately one month.  
The Veteran further maintains that, since that incident, he 
has suffered from chronic back pain.

In support of his claim, the Veteran has submitted signed 
statements, dated in February and March 2007, from his 
brother and three friends, who knew him both during and after 
service, all professing that his back problems arose in the 
military and that he has demonstrated a continuity of back 
symptoms since discharge.

At the outset, the Board acknowledges that the Veteran's 
February 1979 service entrance examination and his dental and 
vaccination records, dated from March 1979 to March 1982, are 
the only service treatment records that have been associated 
with his claims folder.  The Board further recognizes that 
the Veteran has continually argued that many of his service 
treatment records, including those documenting the medical 
care he reportedly received for the aforementioned back 
injury, are missing from his claims folder.  In this regard, 
it is noted that the Board, in its August 2007 previous 
remand, specifically requested that the National Personnel 
Records Center (NPRC) obtain all outstanding service 
treatment records.  The NPRC subsequently indicated that no 
additional service treatment records were available and that 
further attempts to obtain such records would be futile.  
When service records are unavailable, the Board has a 
heightened duty to provide reasons and bases for its findings 
and conclusions and to consider carefully the benefit-of-the-
doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991).  The absence of such records, however, does not 
obviate the requirement of medical evidence linking the 
disability to service.  See Russo v. Brown, 9 Vet. App. 46 
(1996).  

While the Veteran now maintains that he underwent treatment 
for a back injury in service, his account is not corroborated 
by the available service treatment records, which are 
negative for any complaints or clinical findings regarding 
back problems.  Thus, the Board finds that chronicity of in 
service is not established in this case.  38 C.F.R. 
§ 3.303(b) (2008).  As chronicity in service has not been 
established, a showing of continuity of symptoms after 
discharge is required to support the Veteran's claim for 
service connection.  38 C.F.R. § 3.303(b) (2008).

As noted above, the Veteran asserts that, since leaving the 
service, he has experienced continuous back problems.  
Specifically, he reports that from 1982, the year that he was 
discharged, until 1998, he received annual treatments for 
back pain from a private chiropractor.  Significantly, 
however, the Veteran has not submitted any records from that 
private chiropractor in support of his claim, nor provided 
information to enable VA to obtain such evidence on his 
behalf.  Indeed, in a May 2009 statement, the Veteran 
reported that he could not remember the chiropractor's name.  
Consequently, the Board finds that any additional information 
or evidence that might have been elicited in support of the 
Veteran's claim has not been obtained because of his 
inability to cooperate.  In this regard, the Board reminds 
the Veteran that the duty to assist in the development and 
the adjudication of claims is not a one-way street.  If a 
Veteran wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence.  Wood v. 
Derwinski, 1 Vet. App. 190 (1991).

The first post-service clinical evidence pertaining to the 
back consists of October and November 1998 VA treatment 
records.  Those records reveal that the Veteran denied any 
history of broken bones or other injuries and was found on 
clinical examination to have normal curvature and mobility of 
the spine, with no pain or associated tenderness.  A VA X-ray 
report dated in December 1998 revealed narrowing and 
degenerative changes at the T9-T10 vertebrae, but was 
negative for any other spinal abnormalities.  Subsequent VA 
treatment records, dated from December 1998 to February 2009, 
reflect complaints of chronic lower and middle back pain and 
clinical findings of spondylosis, stenosis, and other 
degenerative changes of the thoracic and lumbar spine, with 
accompanying radiculopathy manifested by positive straight 
leg raising.  

Additionally, the clinical evidence of record includes a 
report from a private orthopedic physician dated in March 
2007.  In that report, the private physician opined that, 
based on his review of the VA medical records and his own 
clinical examination of the Veteran, it was more likely than 
not that the Veteran's current back problems were related to 
an in-service back injury.  Although that private physician 
apparently examined the Veteran and reviewed his VA medical 
records, there is no indication that the physician's opinion 
was based on a review of the other pertinent information 
contained in his claims folder.  Nor did that private 
physician provide a rationale for his opinion other than 
referencing the Veteran's statements about when his purported 
in-service back injury took place.

Pursuant to the Board's March 2009 remand, the Veteran was 
afforded a VA spine examination in April 2009 in which he 
described how he had injured his back in service and reported 
a history of chronic back pain and radiculopathy since 
discharge.  The Veteran indicated that, despite these ongoing 
back problems, he had worked fulltime as a landscaper from 
the time he left the military until the mid-1990s, and that 
he had subsequently held jobs at a shipyard and a hospital.  
He further stated that, throughout the 1980s and early and 
mid-1990s, he had treated his back symptoms with over-the-
counter pain medication and annual visits to a chiropractor.  
The Veteran indicated that he began receiving VA treatment 
for his back problems in 1998.  In this regard, the VA 
examiner noted that the Veteran's VA medical records showed 
that he had been admitted to a VA substance abuse program in 
August 1998, but had not complained of any back problems at 
that time.

With respect to his current symptoms, the Veteran stated that 
he experienced chronic back pain that radiated down to his 
buttocks and legs and was productive of sharp, throbbing 
flare-ups.  He further stated that his underlying symptoms 
lasted for up to 8-10 hours each day and that his 
radiculopathy and painful flare-ups were exacerbated by heavy 
lifting, bending, and twisting.  The Veteran denied any bowel 
or bladder abnormalities, or other neurological deficiencies, 
attributable to his back problems.  The Veteran reported that 
he took prescription and over-the-counter medication to treat 
his back pain, but that this treatment regimen was only 
minimally effective.  He stated that he had used a walking 
cane once or twice, but denied any other use of orthotic 
devices.  Nor did he report that his back problems interfered 
with his daily living activities.  Additionally, while the 
Veteran stated that he had not worked fulltime since 1999 and 
that his back problems had affected his productivity at that 
time, he did not specifically indicate that those problems 
rendered him unemployable.

Physical examination included range of motion testing of the 
thoracolumbar spine, in which the Veteran displayed forward 
flexion to 70 degrees, extension to 30 degrees, bilateral 
bending to 30 degrees, and bilateral rotation to 45 degrees, 
with all ranges of motion limited by pain.  Straight leg 
raising was positive.  However, sensory, reflex, and motor 
testing was otherwise negative for any neurological 
abnormalities.  Nor were any muscles spasms or deformities 
observed with respect to the cervical and lumbar regions of 
the spine, although some thoracic tenderness was noted.  X-
ray examination revealed degenerative changes in the thoracic 
and lumbar areas.

Based on the results of the clinical examination and a review 
of the claims folder, the VA examiner found that the Veteran 
currently had a diagnosed back disorder, but concluded that 
that disorder was less likely than not attributable to any 
aspect of his military service.  As support for his opinion, 
the VA examiner pointed out that the Veteran's service 
treatment records were negative for any complaints or 
clinical findings of back problems, and that a lengthy gap 
existed between his military discharge and the first 
documented evidence of a back disorder.  Moreover, while 
acknowledging the Veteran's account of injuring his back 
during service in Germany "in 1980 or 1981," the examiner 
noted that, even if such an acute injury had taken place, it 
would have resolved long before the onset of the Veteran's 
current back problems.  The examiner added that the Veteran's 
current back pathology, shown on X-ray, was consistent with 
the natural aging process and did not appear to have been 
caused or aggravated by any injury or event in service.

An evaluation of the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the examiner's knowledge and 
skill in analyzing the data, and the medical conclusion 
reached.  The credibility and weight to be attached to such 
opinions are within the province of the Board as 
adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).  
Greater weight may be placed on one physician's opinion over 
another depending on factors such as reasoning employed by 
the physicians and whether or not and the extent to which 
they reviewed prior clinical records and other evidence.  
Gabrielson v. Brown, 7 Vet. App. 36 (1994).  The probative 
value of a medical opinion is generally based on the scope of 
the examination or review, as well as the relative merits of 
the expert's qualifications and analytical findings, and the 
probative weight of a medical opinion may be reduced if the 
examiner fails to explain the basis for an opinion.  Sklar v. 
Brown, 5 Vet. App. 140 (1993).

As noted above, the Veteran's private physician concluded in 
a March 2007 report that his current back problems were more 
likely than not related to his purported in-service back 
injury.  However, that assessment was contradicted by the 
April 2009 VA examiner's opinion that his currently diagnosed 
back problems were consistent with the natural aging process 
and not attributable to any injury or event in service.  

Weighing the opinions submitted by these two medical 
providers, the Board finds that the April 2009 VA examiner's 
opinion is more persuasive because, inter alia, it was based 
upon a thorough examination of the Veteran and the claims 
folder and supported by a detailed rationale.  See Prejean v. 
West, 13 Vet. App. 444 (2000) (factors for assessing the 
probative value of a medical opinion include the physician's 
access to the claims folder and the Veteran's history, and 
the thoroughness and detail of the opinion).  In contrast, 
while the March 2007 private physician stated that he had 
examined the Veteran and reviewed his VA medical records, 
that physician did not indicate that his opinion was based on 
a review of the other pertinent information contained in the 
claims folder.  Additionally, in placing greater weight on 
the VA examiner's opinion, the Board considers it significant 
that this opinion is more current than the opinion of the 
private physician and was undertaken to directly address the 
issue on appeal.  Moreover, the VA examiner steeped his 
negative nexus opinion in a thorough and objective review of 
the clinical evidence of record, the private physician 
appears to have related the Veteran's current back pathology 
to his active service solely on the basis of the Veteran's 
own statements about his purported in-service back injury.  

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F.3d 1328 (Fed. 
Cir. 1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  
In this case, however, the Board finds that the evidence is 
against a finding of a nexus between military service and the 
Veteran's current back disorder.  

The Board has carefully considered the Veteran's statements 
and the lay statements of his brother and long-time friends.  
Each is certainly competent, as a lay person, to report that 
as to which he has personal knowledge.  Layno v. Brown, 6 
Vet. App. 465 (1994).  Although the Veteran is competent to 
report the occurrence of these symptoms and the Board finds 
his account credible, he is not competent to offer a medical 
opinion as to cause or etiology of his back disability.  
Thus, the lay statements do not qualify as competent medical 
evidence as to a nexus between the Veteran's current back 
disorder and any in-service event or injury, or as to claimed 
continuity of symptomatology demonstrated after service.  The 
Board's finds the impression and explanation offered by the 
April 2009 VA examiner to be the most probative evidence 
addressing whether his back disability is related to or had 
its onset in-service.  As previously noted, the VA examiner 
discussed the history of the Veteran's disability and offered 
an assessment based on his review of the record, including 
specifically acknowledging the Veteran's own account of an 
in-service back injury.  The examiner, however, provided a 
cogent rationale in support of his impression that the 
Veteran's back problems were not related to nor had its onset 
in service.  As such, the Board finds that the preponderance 
of the evidence weighs against a finding that the Veteran's 
current back problems is related to service.  

Thus, the Board concludes that a back disorder was not 
incurred in or aggravated by service.  While giving careful 
consideration to the benefit-of-the-doubt rule, the Board 
unfortunately finds that, as the preponderance of the 
evidence is against the claim, that rule is not for 
application, and the claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. § 3.159 
(2008).  The notice must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).

Here, the RO sent correspondence in July 2004, March 2006, 
August 2007, and March 2008, which discussed the legal 
requirements applicable to the claim.  Further, VA made all 
efforts to notify and to assist the appellant with regard to 
the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the general notice of the need for any evidence in the 
appellant's possession.  The Board finds that any defect with 
regard to the timing or content of the notice is harmless 
because of the thorough and informative notices provided 
throughout the adjudication and because the appellant had a 
meaningful opportunity to participate effectively in the 
processing of the claim with an adjudication of the claim by 
the RO subsequent to receipt of the required notice.  There 
has been no prejudice to the appellant, and any defect in the 
timing or content of the notices has not affected the 
fairness of the adjudication.  See Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006) (specifically declining to address harmless 
error doctrine); see also Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty prior to the final 
adjudication in the May 2009 supplemental statement of the 
case.

Finally, as to VA's duty to assist, the Board notes that, 
with the exception of the service treatment records, all 
pertinent records from all relevant sources identified by the 
Veteran, and for which he authorized VA to request, have been 
obtained.  38 U.S.C.A. § 5103A.  As noted above, the Board, 
in its August 2007 remand, specifically requested that the 
NPRC obtain all outstanding service treatment records.  
However, the NPRC subsequently indicated that no additional 
service treatment records were available and that further 
attempts to obtain such records would be futile.  When a 
Veteran's records have been determined to have been 
destroyed, or are missing, VA has an obligation to search for 
alternative records that might support the Veteran's case.  
Cuevas v. Principi, 3 Vet. App. 542 (1992).  Here, VA met 
that obligation by making multiple attempts to secure service 
treatment records from a variety of sources, including from 
the Veteran himself.  In response to those requests for 
information, the Veteran notified VA that he did not have any 
service treatment records in his possession, and was duly 
informed of the unavailability of such records.

VA has associated with the claims folder the Veteran's 
service personnel and post-service treatment records as well 
as other pertinent evidence.  VA has also afforded the 
Veteran a VA examination, which yielded clinical evidence 
that was relevant in deciding this claim.  The Veteran has 
not identified any additional evidence related to his claim 
for service connection for a back disorder.  VA is only 
required to make reasonable efforts to obtain relevant 
records that the Veteran has adequately identified to VA.  
38 U.S.C.A. § 5103A(b)(1) (West 2008).  Thus, VA has made 
every reasonable effort to obtain all records relevant to the 
Veteran's claim.  Hence, no further notice or assistance to 
the Veteran is required to fulfill VA's duty to assist in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).


ORDER

Service connection for a back disorder is denied.



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


